Exhibit 8(a)(viii) Amendment No. 11 to Participation Agreement Franklin Templeton Variable Insurance Products Trust Franklin/Templeton Distributors, Inc. Lincoln Life & Annuity Company of New York Lincoln Financial Distributors, Inc. Franklin Templeton Variable Insurance Products Trust (the “Trust”), Franklin/Templeton Distributors, Inc. (the “Underwriter,” and together with the Trust, “we,” “our,” or “us”), Lincoln Life & Annuity Company of New York (collectively, the “Company” “you” or “your”), and Lincoln Financial Distributors, Inc., your distributor on your behalf and on behalf of certain Accounts, (individually a “Party”, collectively, the “Parties”) have previously entered into a Participation Agreement dated May 1, 2000, and subsequently amended May 1, 2000, July 15, 2001, August 1, 2002, May 1, 2003, May 2, 2005, June 1, 2006, October 1, 2006, May 1, 2007, December 10, 2009 and August 16, 2010 (the “Agreement”).The Parties now desire to amend the Agreement by this amendment (the “Amendment”).Unless otherwise indicated, the terms defined in the Agreement shall have the same meaning in this Amendment. A M E N D M E N T For good and valuable consideration, the receipt of which is hereby acknowledged, the parties agree to amend the Agreement as follows: 1. Section 4.4 and Section 6 of the Agreement are amended and restated in their entirety as set forth in Attachment A to this Amendment. 2. Schedule C of the Agreement is deleted and replaced in its entirety with the Schedule C attached hereto. 3. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect. IN WITNESS WHEREOF, each of the parties has caused its duly authorized officers to execute this Amendment effective as of May 1, 2014. The Trust: Only on behalf of each Portfolio listed on Schedule C of the Agreement. Franklin Templeton Variable Insurance Products Trust By: /s/ Karen L. Skidmore Name:Karen L. Skidmore Title:Vice President The Underwriter: Franklin/Templeton Distributors, Inc. By: /s/ Christopher Felchin Name:Christopher Felchlin Title:Vice President The Company: Lincoln Life & Annuity Company of New York By: /s/ Daniel R. Hayes Name:Daniel R. Hayes Title:Vice President The Distributor: Lincoln Financial Distributors, Inc. By: /s/ Thomas O’Neill Name:Thomas O’ Neill Title:SVP, COO, Head of Financial Institutions Group Attachment A to Amendment to Participation Agreement 4.Fees, Expenses, Prospectuses, Proxy Materials and Reports 4.4“Designated Portfolio Document” means the following documents we create with respect to each Portfolio and provide to you:(1)aPortfolio’s prospectus, including a summary prospectus (together, “Prospectus”) if the Trust chooses to create one for a Portfolio and we and you have signed the necessary Participation Agreement Addendum; (2)its annual report to shareholders; (3)its semi-annual report to shareholders; (4)amendments or supplements to any of the foregoing if we direct you to deliver them to Contract owners; and (5)other shareholder communications including, without limitation, proxy statements, if we direct you to deliver them to Contract owners. “Document Event” means (1)with respect to the Prospectus, the effectiveness of a new annual post-effective amendment to the Prospectus to update financial statements and make other disclosure changes or other post-effective amendment to the Prospectus; (2)with respect to the Trust’s annual report and semi-annual reports to shareholders, the Trust’s creation of reports intended to satisfy the requirements of Section 30(a) of the 1940Act applicable to the Trust; or (3)with respect to amendments or supplements to any of the foregoing or other shareholder communications, the Trust’s creation of such documents and provision of them to you. “Printing Expenses” means expenses of the physical creation of Designated Portfolio Documents, and not of their distribution to Contract owners (including, without limitation, mailing and postage expenses) or the provision of other services. Each time there is a Document Event with respect to a Designated Portfolio Document we shall, at your option, provide you with one of the following: one copy of the applicable Designated Portfolio Document for each Contract owner with investments allocated to a subaccount corresponding to the Portfolio before the date of the Designated Portfolio Document (the “Contract Owner Recipients”); or a copy suitable for reproduction of such Designated Portfolio Document, in which case we will reimburse you, as provided below under “Reimbursement Procedures,” for Printing Expenses you incur to create Designated Portfolio Documents in sufficient quantity so that one such Designated Portfolio Document is available for you to have delivered to each Contract Owner Recipient. Reimbursement Procedures Routine Reimbursements.Within six months following the delivery date of the Designated Portfolio Document (“Delivery Date”), we must receive your request for reimbursement and: (i)astatement of the number of Contract Owner Recipients; (ii)copies of all printing company invoices applicable to the Printing Expenses that you request we reimburse; (iii)a description of the methodology used to determine the amount of reimbursement requested; and (iv)your representation that the reimbursement request covers only Printing Expenses covered by Section4.4 of this Agreement; the date we have received all these items is the “Request Date.”If we are able to validate your request based on the information you provided as well as, among other things we believe to be appropriate, our analysis of your previous reimbursement requests, if applicable, and/or third party industry benchmarking information, then we will reimburse you within sixty days of the Request Date. Reimbursements requiring additional information.If we cannot validate your reimbursement request based on the information you have provided to us and our analysis described in the preceding paragraph, then we will request additional information from you and work with you to validate your request. Expenses not subject to reimbursement. We will not reimburse expenses related to:(1)creation or provision of any Designated Portfolio Document for or to a person who is not a Contract Owner Recipient of such document; (2)creation or provision of any Designated Portfolio Document to a person accompanying, or at the time of the delivery of, a confirmation of their purchase of or exchange into subaccount shares corresponding to a Portfolio; (3)posting any Designated Portfolio Document on your website; or (4) electronic filing of Designated Portfolio Documents or other documents with the Securities and Exchange Commission (using its EDGAR or other system). Statement of Additional Information.We shall provide you with a copy of the Trust’s current statement of additional information, including any amendments or supplements to it (“SAI), in a form suitable for reproduction , but we will not pay Printing Expenses or other expenses with respect to the SAI. 6.Sales Material, Information and Trademarks 6.1“Sales Literature/ Promotional Material” includes, but is not limited to, portions of the following that use any logo or other trademark related to the Trust, or Underwriter or its affiliates, or refer to the Trust:advertisements (such as material published or designed for use in a newspaper, magazine or other periodical, radio, television, telephone or tape recording, videotape display, signs or billboards, motion pictures, web-sites and other electronic communications or other public media), sales literature (i.e., any written communication distributed or made generally available to customers or the public, including brochures, circulars, research reports, market letters, form letters, seminar texts, reprints or excerpts or any other advertisement, sales literature or published article or electronic communication), educational or training materials or other communications distributed or made generally available to some or all agents or employees in any media, and disclosure documents, shareholder reports and proxy materials.“Disclosure Documents” shall mean each item of the following if prepared, approved or used by you and relating to a Contract, an Account, or a Portfolio, and any amendments or revisions to such document:registration statements, prospectuses, statements of additional information, private placement memoranda, retirement plan disclosure information or other disclosure documents or similar information, as well as any solicitation for voting instructions. 6.2You may use the name of the Trust and trademarks and the logo of the Underwriter in Sales Literature/Promotional Material as reasonably necessary to carry out your performance and obligations under this Agreement provided that you comply with the provisions of this Agreement.You agree to abide by any reasonable use guidelines regarding use of such trademarks and logos that we may give from time to time.You shall, as we may request from time to time, promptly furnish, or cause to be furnished to us or our designee, one complete copy of each item of the following:(i)Sales Literature/Promotional Material prepared, approved or used by you; and (ii) Disclosure Documents. 6.3You and your agents shall not give any information or make any representations or statements on behalf of the Trust or concerning the Trust, the Underwriter or an Adviser, other than information or representations contained in and accurately derived from the registration statement or prospectus for the Trust shares (as such registration statement and prospectus may be amended or supplemented from time to time), annual and semi-annual reports of the Trust, Trust-sponsored proxy statements, or in Sales Literature/Promotional Material created by us for the Trust and provided by the Trust or its designee to you, except as required by legal process or regulatory authorities or with the written permission of the Trust or its designee. 6.4You agree, represent and warrant that you are solely responsible for any Sales Literature/ Promotional Material prepared by you and that such material will:(a)conform to all requirements of any applicable laws or regulations of any government or authorized agency having jurisdiction over the offering or sale of shares of the Portfolios or Contracts; (b)be solely based upon and not contrary to or inconsistent with the written information or materials provided to you by us or a Portfolio, including the Trust’s prospectus and statement of additional information; and (c)be made available promptly to us upon our request. You agree to file any Sales Literature/Promotional Material prepared by you with FINRA, or other applicable legal or regulatory authority, within the timeframes that may be required from time to time by FINRA or such other legal or regulatory authority. Unless otherwise expressly agreed to in writing, it is understood that we will neither review nor approve for use any materials prepared by you and will not be materially involved in the preparation of, or have any responsibility for, any such materials prepared by you.You are not authorized to modify or translate any materials we have provided to you. 6.5You shall promptly notify us of any written customer complaint or notice of any regulatory investigation or proceeding received by you relating to any Sales Literature/Promotional Material under which reference to a Portfolio or to the Trust is the principle subject of the compliant, investigation or proceeding. 6.6Other than naming you as a Trust shareholder, we shall not give any information or make any representations or statements on behalf of you or concerning you, the Accounts or the Contracts other than information or representations contained in and accurately derived from Disclosure Documents (as such Disclosure Documents may be amended or supplemented from time to time), or in materials approved by you for distribution, including Sales Literature/ Promotional Material, except as required by legal process or regulatory authorities or with your written permission. 6.7Except as provided in Section6.2, you shall not use any designation comprised in whole or part of the names or marks “Franklin” or “Templeton” or any logo or other trademark relating to the Trust or the Underwriter without prior written consent, and upon termination of this Agreement for any reason, you shall cease all use of any such name or mark as soon as reasonably practicable. 6.8You shall furnish to us within a reasonable time after the its first submission to the SEC or its staff, any request or filing for no-action assurance or exemptive relief naming, pertaining to, or affecting, the Trust, the Underwriter or any of the Portfolios. 6.9You agree that any posting of Designated Portfolio Documents on your website or use of Designated Portfolio Documents in any other electronic format will result in the Designated Portfolio Documents:(i) appearing identical to the hard copy printed version or .pdf format file provided to you by us (except that you may reformat .pdf format prospectus files in order to delete blank pages and to insert .pdf format prospectus supplement files provided by us to you); (ii) being clearly associated with the particular Contracts in which they are available and posted in close proximity to the applicable Contract prospectuses; (iii) having no less prominence than prospectuses of any other underlying funds available under the Contracts; (iv) in compliance with any statutory prospectus delivery requirements and (v) being used in an authorized manner.Notwithstanding the above, you understand and agree that you are responsible for ensuring that participation in the Portfolios, and any website posting, or other use, of the Designated Portfolio Documents is in compliance with this Agreement and applicable state and federal securities and insurance laws and regulations, including as they relate to paper or electronic delivery or use of fund prospectuses.We reserve the right to inspect and review your website if any Designated Portfolio Documents and/or other Trust documents are posted on your website and you shall, upon our reasonable request, provide us timely access to your website materials to perform such inspection and review. In addition, you agree to be solely responsible for maintaining and updating the Designated Portfolio Documents’ .pdf files and removing and/or replacing promptly any outdated prospectuses and other documents, as necessary, ensuring that any accompanying instructions by us, for using or stopping use, are followed.You agree to designate and make available to us a person to act as a single point of communication contact for these purposes.We are not responsible for any additional costs or additional liabilities that may be incurred as a result of your election to place the Designated Portfolio Documents on your website.We reserve the right to revoke this authorization, at any time and for any reason, although we may instead make our authorization subject to new procedures. 6.10Each of your registered representatives and employees, as applicable, will have access to our websites at franklintempleton.com, and such other URLs through which we may permit you to conduct business concerning the Portfolios from time to time (referred to collectively as the “Site”) as provided herein: (i)upon registration by such individual on a Site, (ii)if you cause a Site Access Request Form (an “Access Form”) to be signed by your authorized supervisory personnel and submitted to us, as a Schedule to, and legally a part of, this Agreement, or (iii)if you provide such individual with the necessary access codes or other information necessary to access the Site through any generic or firm-wide authorization we may grant you from time to time.Upon receipt by us of a completed registration submitted by an individual through the Site or a signed Access Form referencing such individual, we shall be entitled to rely upon the representations contained therein as if you had made them directly hereunder and we will issue a user identification, express number and/or password (collectively, “Access Code”).Any person to whom we issue an Access Code or to whom you provide the necessary Access Codes or other information necessary to access the Site through any generic or firm-wide authorization we may grant you from time to time shall be an “Authorized User.” We shall be entitled to assume that such person validly represents you and that all instructions received from such person are authorized, in which case such person will have access to the Site, including all services and information to which you are authorized to access on the Site.All inquiries and actions initiated by you (including your Authorized Users) are your responsibility, are at your risk and are subject to our review and approval (which could cause a delay in processing).You agree that we do not have a duty to question information or instructions you (including Authorized Users) give to us under this Agreement, and that we are entitled to treat as authorized, and act upon, any such instructions and information you submit to us.You agree to take all reasonable measures to prevent any individual other than an Authorized User from obtaining access to the Site.You agree to inform us if you wish to restrict or revoke the access of any individual Access Code.If you become aware of any loss or theft or unauthorized use of any Access Code, you agree to contact us immediately.You also agree that you will comply with all policies and agreements concerning Site usage, including without limitation the Terms of Use Agreement(s) posted on the Site (“Site Terms”), as may be revised and reposted on the Site from time to time, and those Site Terms (as in effect from time to time) are a part of this Agreement. Your duties under this section are considered “services” required under the terms of this Agreement.You acknowledge that the Site is transmitted over the Internet on a reasonable efforts basis and we do not warrant or guarantee their accuracy, timeliness, completeness, reliability or non-infringement.Moreover, you acknowledge that the Site is provided for informational purposes only, and is not intended to comply with any requirements established by any regulatory or governmental agency. ScheduleC Available Portfolios and Classes of Shares of the Trust 1. Franklin Income VIP Fund, Classes 1 and 2 2. Franklin Rising Dividends VIP Fund, Class 1 3. Franklin Small Cap Value VIP Fund, Class 2 4. Franklin Small-Mid Cap Growth VIP Fund, Classes 1 and 2 5. Franklin Mutual Shares VIP Fund, Classes 1 and 2 6. Templeton Foreign VIP Fund, Classes 1 and 2 7. Templeton Global Bond VIP Fund, Classes 1 and 2 8. Templeton Growth VIP Fund, Classes 1 and 2 9. Franklin Founding Funds Allocation VIP Fund-Classes 1 and 2 Franklin Income VIP Fund - Class 4 Franklin Mutual Shares VIP Fund - Class 4 Franklin Rising Dividends VIP Fund - Classes 1 and 4 Franklin Small Cap Value VIP Fund - Classes 1 and 4 Franklin Small-Mid Cap Growth VIP Fund - Class 4 Templeton Foreign VIP Fund – Class 4 Templeton Global Bond VIP Fund - Class 4 In addition to portfolios and classes of shares listed above, any additional Portfolios and classes of shares other than Class 3 shares are included in this ScheduleC listing provided that: the General Counsel of Franklin Templeton Investments receives from a person authorized by you a written notice in the form attached (which may be electronic mail or sent by electronic mail) (“Notice”) identifying this Agreement as provided in the Notice and specifying: (i)the names and classes of shares of additional Portfolios that you propose to offer as investment options of the Separate Accounts under the Contracts; and (ii)the date that you propose to begin offering Separate Account interests investing in the additional Portfolios under the Contracts; and we do not within ten (10) Business Days following receipt of the Notice send you a writing (which may be electronic mail) objecting to your offering such Separate Accounts investing in the additional Portfolios and classes of shares under the Contracts. Provided that we do not object as provided above, your Notice shall amend, supplement and become a part of this ScheduleC and the Agreement. Form of Notice Pursuant to Schedule C of Participation Agreement To:General Counsel c/o Linda Lai (Llai@frk.com;) or Kevin Kirchoff (kkircho@frk.com) Fax: 650 525-7059 Franklin Templeton Investments 1 Franklin Parkway, Bldg. 920, 2nd Floor San Mateo, CA94402 With respect to the following agreement(s) (collectively, the “Agreement”) (please reproduce and complete table for multiple agreements): Date of Participation Agreement: Insurance Company(ies): Insurance Company Distributor(s): As provided by ScheduleC of the Agreement, this Notice proposes to Franklin Templeton Variable Insurance Products Trust, and Franklin/Templeton Distributors, Inc. the addition as of the offering date(s) listed below of the following Portfolios as additional investment options listed on Schedule C: Names and Classes of Shares of Additional Portfolios Listing of current classes for your reference: Class 1 (no 12b-1 fee); Class 2 (12b-1 fee of 25 bps); or Class4 (12b-1 fee of 35 bps). Offering Date(s) Name and title of authorized person of insurance company: Contact Information:
